t c summary opinion united_states tax_court earl clyde muncy petitioner v commissioner of internal revenue respondent docket no 7290-03s filed date earl clyde muncy pro_se terry serena for respondent wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two children whether petitioner is entitled to an earned_income_credit in the amount of dollar_figure whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to a child_tax_credit of dollar_figure background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in iaeger west virginia petitioner was married to bertha ann muncy bertha muncy on date in grundy virginia during their marriage they had two children bem born in and klm born in on date a divorce proceeding was initiated in the circuit_court of mcdowell county west virginia a final order of divorce divorce decree was granted on date and monetary amounts are rounded to the nearest dollar the court uses only the initials of the minor children entered date the divorce decree specified bertha muncy shall be given custody of the couple’s two children earl muncy shall pay child_support in the amount of dollar_figure per month and earl muncy shall be entitled to claim the income_tax exemptions for federal and state_income_tax purposes for the two children petitioner timely filed his form 1040a u s individual_income_tax_return for the taxable_year claiming head_of_household filing_status two dependency_exemption deductions for his children an earned_income_credit and a child_tax_credit respondent issued a notice_of_deficiency on date disallowing dependency_exemption deductions for petitioner’s two children changing the head_of_household filing_status to single and denying the earned_income_credit and child_tax_credit petitioner timely filed the underlying petition in this case on date included in the stipulated exhibits for this case is a copy of a calendar and accompanying handwritten notations by petitioner on the calendar petitioner indicated when the children stayed with him which included among other dates every weekend and a 9-week period in the summer petitioner wrote a note on the calendar asserting that the children were dropped off at his house every morning pincite a m for school and then petitioner bathed them took them to school and picked them up from school petitioner added that he bought uniforms for the children’s after-school activities and paid his child_support every month julie s muncy julie muncy petitioner’s current wife testified that she moved in with petitioner on date and she was present when petitioner’s children were dropped off and picked up at his home julie muncy also related that she helped petitioner prepare the calendar to the best of her memory at some time in the year the parties also stipulated copies of the children’s school records and copies of each child’s birth certificate establishing petitioner as each child’s father and bertha muncy as each child’s mother petitioner admitted at trial that the children’s addresses in the school records were that of their mother bertha muncy on one of the documents pertaining to bem a school counselor included a note stating that bem currently lived with his mother but that his parents were in the process of going to court to determine whether bem should live with his father at the time of trial petitioner testified that he presently had custody of his son bem now age however petitioner did not provide any documentation to establish the custody status of bem as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to respondent in specified circumstances petitioner here has not established that he meets the prerequisites under sec_7491 and for such a shift i dependency_exemptions in general an exemption is allowed for every dependent of a taxpayer sec_151 c a child of a taxpayer is considered a dependent if the definitional requirements of sec_151 are met and the taxpayer contributed over half of the support for the child during the taxable_year sec_152 where as here the parents of the child are divorced separated or living apart at all times during the last months of the calendar_year and where one parent has custody of the child for more than one-half of the calendar_year the parent with custody of the child for the greater part of the calendar_year custodial_parent is deemed to have provided over one-half of the support for the child for the calendar_year sec_152 121_tc_245 this preordained statutory determination is automatic and is made without any factual inquiry as to which parent actually provided the child’s support boltinghouse v commissioner tcmemo_2003_134 however there is an exception to this rule that effectively shifts the dependency_exemption to the parent who is not the custodial_parent noncustodial_parent sec_152 the exception allows the noncustodial_parent to be treated as providing over one-half of the support for the dependent_child if the custodial_parent signs a written declaration that among other things such custodial_parent will not claim the dependent_child as a dependent for the taxable_year and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for that taxable_year king v commissioner supra pincite boltinghouse v commissioner supra here the divorce decree gave care custody and control of the children to bertha muncy furthermore from a factual standpoint the record indicates that after taking into account visitation rights the children spent more than one-half of with bertha muncy therefore despite the fact that petitioner was a loving father often taking care of the children for a see infra part ii period of time both before and after school and on weekends bertha muncy is the custodial_parent and petitioner is the noncustodial_parent the internal_revenue_service created form_8332 release of claim to exemption for child of divorced or separated parents to effect the custodial parent’s waiver of the dependency_exemption however to meet the requirements of sec_152 the custodial parent’s written declaration need not be made on form_8332 as long as the submitted declaration conforms to the substance of form_8332 boltinghouse v commissioner supra concluding that a separation agreement conforming to the substance of form_8332 satisfied sec_152 sec_1 4t a q a-3 temporary income_tax regs fed reg date in addition neither sec_152 nor the regulations thereunder require that the waiver of a spouse’s claim to a dependency_exemption be incorporated into a divorce decree to be effective boltinghouse v commissioner supra petitioner did not submit a form_8332 and at trial he admitted that he had not attempted to obtain a form_8332 from bertha muncy the question therefore is whether the divorce decree conforms to the substance of form_8332 and satisfies the requirements of sec_152 as the court explained in 114_tc_184 affd sub nom 293_f3d_1208 10th cir form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption specifically satisfying the signature requirement of the custodial_parent is critical to the successful release of the dependency_exemption within the meaning of sec_152 miller v commissioner supra pincite the signature requirement of sec_152 demands more than an acknowledgment the signature of the custodial_parent must confirm the custodial parent’s intention to release the dependency_exemption to the noncustodial_parent and signify the custodial parent’s agreement to not claim the dependency_exemption id pincite the signature requirement of sec_152 is clear and unambiguous it requires the custodial_parent to sign a written declaration specifically releasing the dependency_exemption for his or her child to the noncustodial_parent id in this case the divorce decree included the names of petitioner’s children and the names and social_security numbers of both the custodial_parent and noncustodial_parent were handwritten on a page of the divorce decree in contrast information concerning the years for which the dependency_exemptions for the children were released the date of the signature of the custodial_parent and most importantly the signature itself consenting to the release were absent from the divorce decree therefore the divorce decree did not conform in substance to form_8332 and consequently it did not fulfill the requirements of sec_152 ii earned_income_credit sec_32 and c in relevant part provides that a taxpayer may be eligible for the earned_income_credit if that taxpayer has a qualifying_child a qualifying_child is a child who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 bem and klm each satisfied all but the residency test as a son and a daughter respectively of petitioner they each satisfied the relationship_test see sec_32 at the close of the calendar_year for the year at issue neither child had attained the age of thus satisfying the age_test see sec_32 since petitioner included the name age and tin of each of his children on his return he satisfied the identification requirement see sec_32 the residency test requires that the qualifying_child have the same principal_place_of_abode within the united_states as the taxpayer for more than one-half of the taxable_year sec_5 the record in this case is insufficient to permit a determination whether the divorce decree was attached to petitioner’s return when filed c a ii e here school records and petitioner’s testimony indicate that the children’s residence with their mother was their principal_place_of_abode although petitioner apparently contends that the time during school mornings and evenings and weekends that the children spent with petitioner should be counted as additional periods of residency in petitioner’s home such contention is misplaced while commendable the fact that the children stayed at petitioner’s home for a few hours during the day does not establish petitioner’s home as the children’s residence or principal_place_of_abode see jeter v commissioner tcmemo_2001_223 affd per curiam 26_fedappx_321 4th cir likewise based on the calendar provided by petitioner the children spent only days with petitioner this amount is less than one-half of the taxable_year since petitioner failed to satisfy the residency requirement of sec_32 neither of petitioner’s children is considered a qualifying_child nonetheless individuals who do not have any qualifying children may also be eligible under sec_32 for an earned_income_credit subject_to among other things phaseout limitations merriweather v commissioner tcmemo_2002_226 briggsdaniels v commissioner tcmemo_2000_105 affd 2_fedappx_848 9th cir an individual who does not have any qualifying children is eligible for an earned_income_credit if the individual’s principal_place_of_abode is in the united_states the individual or his spouse has attained the age of but not the age of at the close of the taxable_year and the individual is not a dependent for whom a deduction is allowed under sec_151 sec_32 although petitioner satisfies the eligibility requirements under sec_32 the phaseout limitation prevents the receipt of any earned_income_credit the earned_income_credit for an individual without any qualifying children is completely phased out in tax_year when an individual’s modified_adjusted_gross_income agi exceeds dollar_figure see irs pub earned_income_credit petitioner’s modified agi for was dollar_figure thus petitioner is not entitled to an earned_income_credit and respondent is sustained on this issue iii head_of_household filing_status as pertinent to this case head_of_household filing_status is available if an individual is not married at the close of the taxable_year and provides for more than one-half of the taxable_year a home which is the principal_place_of_abode for the individual’s son or daughter sec_2 an individual under sec_2 is not considered married if the individual is legally_separated from his spouse under a decree of divorce or of separate_maintenance sec_2 although petitioner’s divorce decree dated date was entered on date it is not apparent from the record whether he was married to his current wife julie muncy at the close of the taxable_year however we need not address petitioner’s marital status during that year because petitioner fails to meet the principal_place_of_abode requirement as determined above petitioner’s home did not constitute the principal_place_of_abode for his children during because of this fact petitioner does not meet the criteria for the head_of_household filing_status iv child_tax_credit sec_24 allows a credit for each qualifying_child of the taxpayer a qualifying_child for purposes of sec_24 is an individual who meets the relationship_test under sec_32 has not attained the age of by the close of the taxable_year and with respect to whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 sec_24 as a son or a daughter of petitioner petitioner’s children meet the relationship_test during the year in issue neither child had attained the age of bem was years old and klm wa sec_11 years old at the close of the taxable_year however as previously discussed petitioner is not eligible to claim a dependency_exemption deduction for either child for thus petitioner is not allowed a child_tax_credit v conclusion the court found the testimony of petitioner and julie muncy to be credible and sincere per the divorce decree petitioner was entitled to the dependency_exemptions for both of his children however congress designed the requirements of sec_151 and sec_152 to facilitate administration of the tax law by assisting the commissioner in preventing a whipsaw where both divorced parents attempted to claim the same child as an exemption and child_tax_credit this was accomplished by requiring the execution of form_8332 by the custodial_parent petitioner’s remedy in this case is to enforce the divorce decree either informally by requesting his former spouse’s voluntary cooperation or if this is unsuccessful formally by initiating proceedings in the west virginia state courts this court is sympathetic to petitioner’s case nevertheless since petitioner did not satisfy the requirements of sec_152 he is not entitled to dependency_exemption deductions for his children likewise petitioner does not qualify for the child_tax_credit as petitioner did not establish that his home was the principal_place_of_abode for his children he does not fulfill the prerequisites for a head_of_household filing_status or the earned_income_credit to reflect the foregoing decision will be entered for respondent to the extent that petitioner also attempts in his petition to raise as an issue the dollar_figure in statutory interest due on the deficiency through date this matter is not properly before the court see sec_6215 sec_6404 sec_7481
